Moore, J.
[dissenting). I do not reach the same conclusion as Justice Grant. I agree with him that Mr. Cheney was the general agent of the complainant for the collection of this and other notes and mortgages. The record also discloses that Mr. Dau knew of that fact, for he had paid him interest on the mortgage before he paid the principal. The note was payable at the bank of Mr. *528Cheney. The principal of the mortgage and the balance of the interest were paid to Mr. Cheney the 5th day of December. It is not disputed that Mr. Dau had not received the letter Mr. Bloomer sent him at this time. The fact that Mr. Bloomer deemed it necessary to send such a letter indicated that he understood Mr. Dau knew Mr. Cheney had authority to receive the payment. When the money was received by Mr. Cheney it was placed to the credit of Mr. Bloomer, just as other sums of money paid on mortgages had been done. Mr. Bloomer testified that the letter came back from the dead-letter office having the Washington postmark, “Jan’y 17.” On the direct examination he testified:
‘ ‘ I have had talk with Dau concerning his not getting this letter, in my office about a year ago. I asked him why he did not get the letter. I said, ‘You used to get your mail there.’ He said he did used to get it there in 1888. He said now he got his letters at Gooding. Before this conversation I had seen Dau in regard to his having paid money to Cheney, at his farm in January, 1891, about the time Cheney failed. I drove up to his place and asked him in regard to the note and mortgage. I asked him why he paid the note there. I said I notified him by letter, and he said he did not get the letter. I said, ‘Did you get your note?’ He said, ‘No; Am. was going to get that. ’ Said he was going to get it discharged. He said Am. was going to get it discharged, meaning the witness Cheney. He says, ‘You take that off the books.’ ”
On the cross-examination he testified:
“I think 1 went to see Dau before I got that letter back. I cannot tell you now whether I went to see Dau. I found that he had paid the amount of the mortgage to Cheney. I do not know whether, when I found out from Dau that he had paid the money to Cheney, that the latter was still doing business at the bank. I went there as soon as I heard it was paid. Mr. Cheney was there. I talked the matter over with him. I asked him for the money that was deposited to my credit.. He said he hadn’t got any. He did not promise that he would get it for me soon. I asked him if he had got the money, — what credit it was. It strikes me it was the Dau mortgage. ‘Well,’ *529I says, ‘have you got the money?’ He said, ‘No.’ ‘Well,’ I said, ‘I don’t want any more of this kind Of business.’ And that was the end of the conversation..”
The testimony does not disclose that, when Mr. Dau told him of the payment, he repudiated the authority of Mr. Cheney to receive the payment, and told Mr. Dau he should hold him liable on the note and mortgage; but, on the contrary, he had an interview with Mr. Cheney at the bank, and learned the money had been placed to his credit. He did not then repudiate Mr. Cheney’s act, but informed him, when he learned.he did not have the money, “I don’t want any more of this kind of business.” The record discloses the bank continued to do business until January 30th, and for nearly four years Mr. Bloomer remained silent. It was not until the January before the commencement of this suit, when Dau asked him to discharge the mortgage, that he repudiated the act of Cheney, and said he was going to see whether Dau had the right to pay the money to Cheney. The case comes directly within Wilson v. La Tour, 108 Mich. 547; Ziegan v. Strieker, 110 Mich. 282.
I„think the circuit judge made a proper disposition of the case, and the decree should be affirmed.